DETAILED ACTION
The instant action is in response to application 27 September 2018.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
Applicant’s remarks have been considered but do not take into account all of the references used in the present rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 8, 9, 11, 12 are rejected under 35 U.S.C. 103 as being unpatentable over MacBeth (US 6987389) in view of Fritschi (EP 0740383 Note: A machine translation is provided at the end of the foreign document). 
As to claim 1, MacBeth discloses a method for locating an electrical arc fault upstream or downstream of an electrical protection device (12), said device being connected, upstream, to a first energy supply line (Fig. 1, Line H/N) linked to, at least, one electrical energy source and, downstream, to a second energy supply line linked to, at least, a first electrical load (Fig. 1, item 121), the electrical energy source supplying an supply current to the first electrical load, said method comprising: measuring several electrical quantities linked to the supply current (dI/dT 100; dVdT110, zero crossing current 126, zero crossing voltage 128); confirming a presence of the electrical arc fault; and signaling the electrical arc fault downstream of the electrical 
Though he teaches much of the claimed invention, MacBeth does not explicitly disclose and in response to detection of simultaneous variation of at least two of the several electrical quantities.
Fritschi teaches in response to detection of simultaneous variation of at least two of the several electrical quantities (¶3 “the undervoltage protection arrangement is designed to be a Voltage undershoot signal generated when using the Voltage converter arrangement detected 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of MacBeth with the teachings of Fritschi to arrive at the claimed invention.  The combination would have used the detection of Fritschi in the device above.  The motivation for this would be to provide verification (¶3).
As to claim 2, MacBeth discloses further includes measuring a first electrical quantity  (Col. 2, lines 60-65 “and a low frequency…a change in a fundamental frequency of the system”) of the several electrical quantities linked to the supply current in a low frequency band and over a first period; measuring a second electrical (Col. 2, lines 60-65 “and a low frequency…a change in a fundamental frequency of the system”) quantity of the several electrical quantities linked to the supply current in the low frequency band and over a second period; and measuring a third electrical quantity (Col. 2, lines 50-55 “includes a high frequency portion which looks at instantaneous changes on a voltage wave and a current wave of the system,”) of the several electrical quantities linked to the supply current in a high frequency band and over a third period.
As to claim 8, MacBeth discloses wherein the second period (TL) is greater than or equal to twice the first period (harmonics are multiples of the fundamental).
	As to claim 9, MacBeth discloses wherein the measured first electrical quantity is the effective value of the supply current (Changes to the fundamental imply that the supply current is not operating at the proper frequency).
	As to claim 11, MacBeth discloses A protection device of an electrical installation (Fig. 1) comprising: at least one upstream terminal (node connecting 134/118) for connecting the device 
Though he teaches much of the claimed invention, MacBeth does not explicitly disclose and in response to detection of simultaneous variation of at least two of the several electrical quantities.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of MacBeth with the teachings of Fritschi to arrive at the claimed invention.  The combination would have used the detection of Fritschi in the device above.  The motivation for this would be to prevent false negatives (¶1)
	As to claim 12, MacBeth discloses wherein the processing circuitry   is connected to the actuator to activate said actuator in order to open the current switch when the processing circuitry signals the electric arc fault downstream of the electrical protection device (opening the circuit protects downstream).	
Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over MacBeth (US 6987389) in view of Fritschi (EP 0740383) and Kanao (US 2013/0328398).
As to claim 6, MacBeth does not disclose wherein the measurement of the second electrical quantity is an exponential moving average of the measurement of the first electrical quantity.
Kanao teaches wherein the measurement of the second electrical quantity is an exponential moving average of the measurement of the first electrical quantity (1J69 “The amplitude calculation means 42 calculates an amplitude value V3amp of the third harmonic signal, using the fundamental wave signals Vurefbase, Vvrefbase, Vwrefbase... .The 
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of MacBeth with the teachings of Kanao to arrive at the claimed invention. The combination would have used the signaling of filtering of of Kanao in the device above.  The motivation for this would be to reduce effects of higher order frequencies.
Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over MacBeth (US 6987389) in view of Fritschi (EP 0740383) and Lineberger (US 2004/0070281).
	As to claim 7, MacBeth discloses wherein the electrical energy source delivers an alternating current having a fundamental period (1/60 s).
	MacBeth does not disclose and the first period lies between a half-fundamental period (1/120s) and a fundamental period (1/60s).
	Lineberger teaches and the first period (“1/60.5” ¶27) lies between a half-fundamental period (1/120s) and a fundamental period (1/60s)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of MacBeth with the teachings of Lineberger to arrive at the claimed invention.  The combination would have used the OFP of Lineberger in the device above.  The motivation for this would be to prevent motors and generators from overspeeding.
Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over MacBeth (US 6,987,389) in view of Fritschi (EP 0740383) and Shea (US 2011/0273183).
As to claim 10, MacBeth does not disclose wherein the second frequency band (HFB) comprises the frequencies lying between 1 MHz and 40 MHz.
	Shea teaches wherein the second frequency band (HFB) comprises the frequencies lying between 1 MHz and 40 MHz (¶38 “discrimination between intended loads with relatively 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of MacBeth with the teachings of She to arrive at the claimed invention.  The combination would have used the HF protection of Shea in the device above.  The motivation for this would be to prevent arcing (abstract).
Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over MacBeth (US 6,987,389) in view of Fritschi (EP 0740383) and Drummond (US 2016/0079846).
As to claim 13, MacBeth does not disclose wherein the processing unit implements the method by means of with a state machine, each phase of the method corresponding to a state of the state machine.
Drummond teaches wherein the processing circuitry implements a state machine, and where  each phase corresponds to a state of the state machine (Claim 3  “wherein a signal provided by the fault detector is timed to be chronologically correlated in a state machine provided”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of MacBeth with the teachings of Drummond to arrive at the claimed invention.  The combination would have used the state machine of Drummond in the device above.  The motivation for this would be to easily define transitions in the process.
Allowable Subject Matter
Claims 3- 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:   
As to claim 3, the prior art fails to disclose: “the  calculating a first deviation between two first electrical quantities of the several electrical quantities evaluated during two consecutive measurement cycles; the  comparing the first deviation to a first threshold the comparing the measured third electrical quantity to a second threshold; the switching to the phase of confirmation of the presence of the electric arc fault when the first deviation is above the first threshold and when the third electrical quantity of the several electrical quantities is above the second threshold; the  returning to the phase of measurement of the electrical quantities for a new measurement cycle when the first deviation is below the first threshold or when the third electrical quantity of the several electrical quantities is below the second threshold”  in combination with the additionally claimed features, as claimed by the Applicant. 
Conclusion
Examiner has cited particular column, paragraph, and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M NOVAK whose telephone number is (571)270-1375.  The examiner can normally be reached on 9AM-5PM,Monday through Thursday, EST.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PETER M NOVAK/Examiner, Art Unit 2839